Citation Nr: 1100075	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability of the left 
shoulder, possibly Hirayama disease, to include as due to an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied service connection 
for hepatitis C, a left shoulder condition, and a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU).  The Veteran's Notice of 
Disagreement (NOD) with that determination was received at the RO 
in September 2008.  The NOD specifically appealed the issues of 
service connection for hepatitis C and service connection for a 
left shoulder condition.  Service connection was subsequently 
granted for hepatitis C by way of a January 2009 rating decision.  
Regarding the left shoulder claim, the RO issued a Statement of 
the Case (SOC) addressing that issue in January 2009.  The 
Veteran's substantive appeal (VA Form 9) was received at the RO 
in May 2009.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at VA's Central Office 
in Washington, DC.  A transcript of his testimony is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a left shoulder 
disability.  Medical records in the claims file reflect that the 
Veteran sought treatment for left shoulder pain and weakness 
beginning in 2007.  He presented with significant and noticeable 
atrophy of the left shoulder.  The Veteran asserts that his left 
shoulder disability is an undiagnosed illness that warrants 
service connection pursuant to 38 C.F.R. § 3.317 based on service 
in the Southwest Asia Theater of Operations during the Persian 
Gulf War.  

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection for certain chronic disorders, such as psychoses and 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 C.F.R. § 
3.303(d).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness. Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted, the Veteran did serve in Southwest Asia.  He has been 
recognized for that service by way of his medals as noted on his 
DD Form 214.  

A September 2007 VA orthopedic note indicates that the Veteran 
could not recall any trauma to the shoulder that would have 
caused any left shoulder pain, which, at that time, had been 
going on for about one year.  The Veteran reported that the 
shoulder pain initially started with overhead activities, but 
then progressed to some mild weakness with certain movements 
especially overhead movements, and then he began to notice 
weakness with motion below the shoulder.  Most concerning was 
that he noticed considerable atrophy of the left shoulder, 
compared to the right.  

Medical records, including EMG/NCS studies revealed median nerve 
and ulnar neuropathy on the left.  Other medical records indicate 
that the Veteran suffers from focal atrophy of the left anterior 
half of the spine cord from C3-4 to C5-6, consistent with benign 
focal amyotrophy, or "Hirayama disease."  

At a VA neurology examination in October 2008, the examiner 
stated that the Veteran's underlying condition had and "unknown 
etiology."  Furthermore, a staff radiologist sated that the 
etiology of the Veteran's cervical spine cord lesion was not 
clear.  

At his personal hearing in August 2010, the Veteran testified 
that he had recently received additional VA treatment including a 
magnetic resonance imaging (MRI), and that he had an upcoming 
appointment in early September with a consultant.  The Veteran 
also testified that he was told by his VA doctor that his 
condition his neurological in nature, and not orthopedic, and 
that he may have a form of ALS.  In addition, the Veteran 
testified that the pain and weakness was beginning to affect his 
other extremities as well.  

Significantly, the RO, in the denial of the Veteran's claim, 
focused on the diagnosis of Hiyarama's disease; however, that 
diagnosis was never actually provided; it was merely suggested as 
a possibility.  As such, it is not altogether clear whether the 
Veteran has a diagnosed disability of the right shoulder to 
account for his symptoms.  In other words, there is no definitive 
diagnosis of Hiyarama's disease, and no definitive diagnosis of 
ALS, or of any other specific disability to account for the 
Veteran's symptoms at this juncture.  A VA examination is 
necessary to determine whether the Veteran is suffering from an 
undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  

Moreover, all VA All VA records are constructively of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the 
Veteran's VA treatment records since November 2008 should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
November 2008.

2. Schedule the Veteran for a VA Gulf War 
protocol examination by a neurologist to 
determine the current nature and likely 
etiology of any qualifying chronic disability 
pursuant to 38 C.F.R. § 3.317, including, but 
not limited to a chronic multi-symptoms 
illness manifested by joint pain and weakness 
in the left shoulder and any other affected 
muscles/joints/extremities.  All indicated 
tests should be completed.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review in 
conjunction with the examination.  Based on a 
review of the entire record, including, but 
not limited to, the Veteran's reported 
history, the service treatment records and 
post-service treatment records, and, the 
August 2010 hearing transcript, the examiner 
should opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current report 
of pain and weakness in the left shoulder, 
and other muscles/joints/ extremities, if 
any, is part of a medically unexplained 
chronic multi-symptom illness or an otherwise 
undiagnosed illness.  In so doing, the 
examiner should consider whether the Veteran 
has a diagnosis of Hiyarama's disease and/or 
a form of ALS.  If his symptoms are 
attributable to a known diagnosis, provide an 
opinion as to whether it is at least as 
likely as not (a probability of 50 percent or 
greater) that the diagnosed condition 
originated in service or is related to active 
service.  A complete rationale should 
accompany all opinions expressed.

3.  Readjudicate the Veteran's claim.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


